PER CURIAM.
The Florida Bar Foundation, Inc., has filed a petition to amend its charter to enlarge its board of directors from 17 to 22 members. Notice of this proposed amendment was published in The Florida Bar News on October 1, 1982, and all interested persons were given 20 days from the date of publication to respond. No objections to the proposed amendment were filed.
We approve the following amendment to the charter:
6.1 Number. The affairs of the foundation shall be managed by a board of directors consisting of 47 22 directors, 5 of whom shall be the president, immediate past president, vice-president, treasurer and secretary as ex-officio directors, 5 of whom shall be designated directors as set forth in ARTICLE 6.2 hereof and 12 of whom shall be elected directors as set forth in ARTICLE 6.3 hereof.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.